Citation Nr: 1201215	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-32 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date prior to September 23, 2001 for the grant of entitlement to service connection for schizoaffective disorder.

(The issue of whether there is clear and unmistakable error in February 25, 1988 and January 30, 1990 decisions of the Board of Veterans' Appeals that denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from April to May 1969 and from April 1972 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, the RO granted service connection for schizoaffective disorder, effective July 26, 2004.  The Veteran initiated an appeal of the assigned effective date.  In a January 2007 rating decision, the RO assigned an earlier effective date of July 16, 2002 and, in a September 2007 rating decision, assigned an effective date of September 23, 2001.  The Veteran thereafter perfected his appeal.


FINDINGS OF FACT

1.  In a July 14, 1999 letter, the RO informed the Veteran that his claim of entitlement to service connection for a psychiatric condition was denied.  The Veteran was informed that, if he submitted evidence relevant to his claim by December 30, 1999, the RO would continue processing his claim.  Otherwise, any information received after December 30, 1999 would be considered a new claim.

2.  Following the July 14, 1999 RO letter, the next correspondence or evidence is dated as received on September 23, 2001.  In this statement, the Veteran initiated a claim of entitlement to service connection for posttraumatic stress disorder.


CONCLUSION OF LAW

The criteria for an effective date prior to September 23, 2001, for the grant of entitlement to service connection for schizoaffective disorder, have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As indicated above, the only claim on appeal arises from the Veteran's disagreement with the effective date assigned in connection with the grant of entitlement to service connection for schizoaffective disorder.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  In any event, the Veteran was provided information regarding the assignment of effective dates in a September 2007 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, as indicated below, the only evidence that could result in an effective date earlier than September 23, 2001, would be evidence from or relating to the time period prior to that date, and there is no claim or indication that there is any such outstanding relevant evidence.  Consequently, there were no additional obligations under VA's duty to assist that went unfulfilled.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) (only relevant records must be sought pursuant to VA's duty to assist).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to an effective date earlier than September 23, 2001 is thus ready to be considered on the merits.


II.  Analysis

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received.  38 U.S.C.A. § 5110(a).  If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C.A. § 5110(b)(1).  The law also provides that an earlier effective date may be assigned if the grant is based upon a liberalizing law or VA issue, a situation not applicable in this case.  See 38 U.S.C.A. § 5110(g).

As to what constitutes a claim, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim; such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Ultimately, a specific claim in the form prescribed by the Secretary of the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  If VA receives an informal claim without a formal claim having been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The facts in this case are not in dispute.  The Veteran raised claims of entitlement to service connection for various psychiatric disorders a number of times, beginning in June 1973.  In several rating decisions, dated in September 1977, April 1984, December 1986, June 1987, September 1988, February 1989, and April 1992, the RO continued to deny the Veteran's claim of entitlement to service connection for a psychiatric disorder.  Twice during this time period, the Veteran appealed the RO denials to the Board, which issued decisions denying the Veteran's claims in February 1988 and January 1990.

In January 1999, the Veteran again raised a claim of entitlement to service connection for a psychiatric disorder, specified as schizophrenia.  In a July 1999 letter, the RO informed the Veteran that, because he had not submitted evidence pertinent to his claim, his claim was denied.  The Veteran was told to submit such evidence and informed him that, if the RO received this evidence by December 30, 1999, it would continue his claim.  If the evidence was received after this date, it would be considered a new claim.

The Veteran did not submit any evidence or correspondence thereafter until he raised the current claim on September 23, 2001, which is the effective date assigned to his schizoaffective disability.  Therefore, the July 1999 RO decision was final.  38 C.F.R. §§ 20.200, 20.201, 20.202.

Under the above cited statutes and regulations, with some exceptions not relevant to the present case, the only basis for an effective date earlier than September 23, 2001 would be if there had been a claim filed since the last final decision and prior to September 23, 2001, either formal or informal, the latter of which could be any document indicating an intent to apply for entitlement to service connection for a psychiatric disorder.  However, the Veteran does not claim that there is such a document in the claims file or elsewhere, and there is no such document in the claims file.  In fact, there is no evidence associated with the claims file that was received subsequent to the RO's July 1999 denial and prior to September 23, 2001.

The Veteran does not argue that he filed a claim following the July 1999 RO denial and prior to September 23, 2001.  The only contention advanced by the Veteran on this issue, other than the contentions regarding clear and unmistakable error that will be addressed in a separate decision, is contained in the November 2011 written statement from his representative, in which he asserts that VA failed to request additional VA medical records when they were referenced by the Veteran in January 1999.  However, any reference made by the Veteran as to records in January 1999 occurred prior to the July 1999 RO final decision.  

The Board is bound by the laws and regulations that apply to veterans' claims, and this assertion by the Veteran is not a basis on which the Board may assign an earlier effective date.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. §§ 19.5, 20.101(a) (2011).  Those laws and regulations, discussed above, clearly indicate that the basis for assigning an effective date in connection with a grant of service connection is generally the date of the claim for such benefits that was granted, and, in this case, the date of the claim, as that term is defined by those laws and regulations, is September 23, 2001.  

Consequently, the September 23, 2001 effective date is correct, and an earlier effective date cannot be granted.  The claim for entitlement to an effective date earlier September 23, 2001, for the grant of entitlement to service connection for schizoaffective disorder, must therefore be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Entitlement to an effective date earlier than September 23, 2001, for the grant of entitlement to service connection for schizoaffective disorder is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


